124 S.E.2d 134 (1962)
256 N.C. 460
STATE of North Carolina
v.
Charlie Robert PEEDE.
No. 76.
Supreme Court of North Carolina.
February 28, 1962.
*135 T. W. Bruton, Atty. Gen., Charles D. Barham, Jr., Asst. Atty. Gen., for the State.
Charles L. Abernethy, Jr., New Bern, for defendant.
PER CURIAM.
The defendant having demanded a jury trial in both cases in the Craven County Recorder's Court, the jurisdiction of the Recorder's Court was ousted and the Superior Court of Craven County vested with exclusive original jurisdiction of the charges laid in the warrants. Therefore, the jurisdiction of the Superior Court was not derivative but original, and it was necessary for defendant to be tried on bills of indictment and not upon the original warrants. State v. Norman, 237 N.C. 205, 74 S.E.2d 602; State v. Davis, 253 N.C. 224, 116 S.E.2d 381.
*136 The assignments of error present no prejudicial error that would justify a new trial. There is ample evidence to support the verdict, and the judgment imposed is not in excess of that provided by law.
No error.
WINBORNE, C. J., not sitting.